SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

516
KA 14-00727
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, CURRAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

CHARLES REED, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANE I. YOON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (KELLY CHRISTINE WOLFORD
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Victoria M.
Argento, J.), rendered November 14, 2013. The judgment convicted
defendant, upon his plea of guilty, of attempted criminal possession
of a weapon in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of attempted criminal possession of a weapon in the
second degree (Penal Law §§ 110.00, 265.03 [3]), defendant contends
that the firearm seized from his residence by his parole officer was
the product of an unlawful search and that County Court therefore
erred in refusing to suppress it. We reject that contention inasmuch
as “the record supports the court’s determination that the search was
‘rationally and reasonably related to the performance of the parole
officer’s duty’ and was therefore lawful” (People v Johnson, 94 AD3d
1529, 1531-1532, lv denied 19 NY3d 974, quoting People v Huntley, 43
NY2d 175, 181).

     Here, the parole officer testified that he received information
in a bulletin from an information-sharing collaboration of various law
enforcement agencies that an individual with defendant’s name was the
suspect in a recent shooting of a former parolee. That information,
coupled with the parole officer’s knowledge of the weapons charge
underlying defendant’s parole status, defendant’s history of gang
involvement, and the current feud between the gang to which the
shooting victim belonged and defendant’s gang, provided the parole
officer with a reasonable basis to believe that a firearm would be
located in the residence (see generally People v Rounds, 124 AD3d
1351, 1351, lv denied 25 NY3d 107; People v Nappi, 83 AD3d 1592, 1593-
1594, lv denied 17 NY3d 820; People v Felder, 272 AD2d 884, 884, lv
                                 -2-                           516
                                                         KA 14-00727

denied 95 NY2d 905). The court thus properly determined that the
search initiated by the parole officer was rationally and reasonably
related to the parole officer’s duty “to detect and to prevent parole
violations for the protection of the public from the commission of
further crimes” (Huntley, 43 NY2d at 181; see Nappi, 83 AD3d at 1593-
1594). Contrary to defendant’s further contention, the record
supports the court’s determination that “ ‘the assistance of police
officers at the scene did not render the search a police operation’ ”
(People v Farmer, 136 AD3d 1410, 1411, lv denied 28 NY3d 1027; see
Rounds, 124 AD3d at 1351).

     Finally, to the extent that defendant challenges the credibility
of the parole officer’s testimony, we “afford deference to the court’s
determination that the parole officer’s testimony was credible”
(Johnson, 94 AD3d at 1532), and we conclude that there is no basis on
this record to disturb the court’s determination.




Entered:   May 5, 2017                          Frances E. Cafarell
                                                Clerk of the Court